ACCEPTED
                                                                                                                                   N/A
                                                                                                             FIRST COURT OF APPEALS
                                                                                                                     HOUSTON, TEXAS
                                                                                                                  1/14/2015 3:13:30 PM
                                                                                                                   CHRISTOPHER PRINE
                                                                                                                                CLERK

                                              Cause No. 01-15-00064-CV

DAVID THOMPSON, Individually and                          §            IN   THE FIRST DISTRICT
                                                                                         RECEIVED IN
as Next Friend of BRYSON TOLER,                           §                            1st COURT OF APPEALS
a Minor,                                                  §                                HOUSTON, TEXAS
                                                          §                            1/14/2015 3:13:30 PM
          Appellants,                                     §                            CHRISTOPHER A. PRINE
                                                          §
                                                                                               Clerk
V.                                                        §            COURT OF APPEALS
                                                          §
CHARLES NEIGHBOR and                                      §
CHARLES FRIEND                                            §
                                                          §
          Appellees.                                      §            HOUSTON, TEXAS
                      On appeal from the 334"‘ District Court of Harris County, Texas

         PLAINTIFFS’        MOTION TO EXTEND TIME TO FILE NOTICE OF APPEAL

TO THE HONORABLE FIRST COURT OF APPEALS:
          DAVID THOMPSON,               Individually and as Next Friend of BRYSON               TOLER,     a Minor,

Appellants here and Plaintiffs below,        move this Court to    extend time to ﬁle their notice of appeal

pursuant to Texas Rule of Appellate Procedure 26.3, and in support hereof would respectfully

show    as follows:

          1.       On   October   3,   2014, the 334“' District Court of Harris County, Texas, signed a

final   judgment   in   Cause No. 2011-16031,     DA VID THOMPSON,            Individually     and as Next Friend

of BRYSON TOLER, a Minor, Plaintﬁ                  v.   CHARLES NEIGHBOR and CHARLES FRIEND,
Defendants.

          2.       Appellants timely ﬁled a Motion for        New Trial      on October   31, 2014. Appellants’

Notice of Appeal was originally due to be ﬁled in the          trial   court on January   1,   2015.

          3.       Appellants ﬁled in the      trial   court their Notice of Appeal on Januzny 14, 2015,

which was within ﬁfteen (15) days of the date the notice was             originally due to     be ﬁled.   A copy of
that notice is attached to this motion.
            4.    The Notice of Appeal was not timely ﬁled because of             a miscalculation of the

appellate deadlines under the Texas Rules of Appellate Procedure and difficulty communicating

with the client during the holidays. Appellants’ failure to timely ﬁle the notice of appeal was not

deliberate or intentional, but   was the result of inadvertence, mistake, or mischzmce.

            5.    As shown by the      attached certiﬁcate of conference, H.    Emerson Grogro, attorney

for Appellants, conferred with counsel for Appellee          CHARLES FARMER            and Appellee does

not oppose this motion to extend time.

        WHEREFORE, DAVID THOMPSON,                     Individually and as     Next Friend of   BRYSON
TOLER, a Minor, Appellants,         respectfully pray that this Court grant   them an extension of time to

ﬁle a notice of appeal under Rule of Appellate Procedure 26.3, and for such other and ﬁirther

relief to   which they are justly   entitled.



                                                          Respectﬁilly submitted,

                                                          BANNWART & ASSOCIATES, P.C.


                                                          By:
                                                                  A THONY L. BANNWART
                                                                  State   Bar No.2 00792344
                                                                  H.   EMERSON GROGRO
                                                                  StateBar No. 24087634
                                                                  7322 Southwest Frwy., Ste. 1510
                                                                  Houston, Texas 77074
                                                                  Tel:   (713) 807-0020
                                                                  Fax:   (713) 807-0040
                                                                  anthony@barmwartlawﬁrm.com
                                                                  emerson.gmgro@bannwartlawﬁrm.com

                                                          ATTORNEYS FOR PLAINTIFFS
                                       CERTIFICATE OF CONFERENCE
          I   certify that   I   conferred with Mr. R.   J.   Blue, attorney of record for Defendant   CHARLES
FARMER via telephone on J anuaxy 14, 2015 about this motion and that Defendant is unopposed
to this   Motion    to   Extend Time to File Notice of Appeal.


                                                                   BANNWART & ASSOCIATES, P.C.
                                                                            ~
                                                                          / //1%
                                                                         ’1;./   EMERSON GROGRO
                                                                                       ~./




                                                                   ATTORNEYS FOR PLAINTIFFS
                                         CERTIFICATE OF SERVICE
         This   is to   certify that a true    and correct copy of the above and foregoing      Plaintiffs’


Motion   to   Extend Time to File Notice of Appeal has           this   day been sent via electronic ﬁling

and/or facsimile to Mr. R.         J.   Blue, attorney of record for Defendant   CHARLES FARMER,         at


Soulé, Baldwin     & Fanaff,      11200 Richmond, Suite 250, Houston, Texas 77082, (281) 752-6329

(fax).


         SIGNED this      14"‘   day of January, 2015.


                                                            BANNWART & ASSOCIATES, P.C.


                                                                   2//ea
                                                                  /,
                                                                  “H”.   EMERSONVGROGRO
                                                            ATTORNEYS FOR PLAINTIFFS
                                            Cause No. 2011-16031

DAVID THOMPSON, Individually and                                                                                 IN   THE DISTRICT COURT
as Next Friend of BRYSON TOLER,
a Minor,

        Plaintiffs,


                                                                                                                 HARRIS COUNTY, TEXAS
                                                      OO'36O'3€o00@>€47J60>OO'>50'3Respectfully submitted,




       StateBar No. 24087634
       7322 Southwest Frwy., Ste. 1510
       Houston, Texas 77074
       Tel:   (713) 807-0020
       Fax:   (713) 807-0040
       anthony@bannwartlawﬁrm.com
       eme1son.grogro@bannwartlawﬁrm.com

ATTORNEYS FOR PLAINTIFFS
 LOCAL RULE NOTICE OF AND ASSIGNMENT OF RELATED CASE IN APPEALS
       As   required by the Local Rules Relating to the Assignment of Related Cases to and

Transfers of Related Cases between the First and Fourteenth Courts of Appeals,   I   certify that the


following related appeal or original proceeding has been previously ﬁled in either the First or

Fourteenth Court of Appeals:




        X      None

       T       Caption:

               Trial Court
               case number:

               Appellate court
               case number:



       SIGNED this    14"‘   day oflanuary, 2015.



                                                    BANNWART & ASSOCIATES, RC.




                                                    ATTORNEYS FOR PLAINTIFFS
                                        CERTIFICATE OF SERVICE
       This   is to   certify that a true   and correct copy of the above and foregoing           Plaintiffs’    Notice

of Appeal has     this   day been sent via electronic ﬁling and/or facsimile        to   Mr. R.   J.      Blue, attorney

of record   for   Defendant       CHARLES FARMER,         at Soulé,   Baldwin   &   Fanaff, 11200            Richmond,

Suite 250, Houston, Texas 77082, (281) 752-6329 (fax).

       SIGNED this         14“‘   day of January, 2015.


                                                             BANNWART & ASSOCIATES, P.C.
                                                                         7.7”——.                  /
                                                                                                      /




                                                             By:
                                                                      H./EME'RSON‘{:(R6GRO

                                                            ATTORNEYS FOR PLAINTIFFS